                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:17-cv-00393-FDW

ROBERT BALLARD,                           )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                        ORDER
                                          )
FNU HATLEY, et al.,                       )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on its own motion.

       On June 18, 2019, the NCDPS filed a document under seal indicating it was unable to

procure a waiver of service for Defendants Charlene Barrett and Regina Hooks because these

Defendants are or were not employed by the NCDPS. [Doc. 42]. The sealed document provides

the last known address for Defendant Hooks. The sealed document also states that the NCDPS

was unable to locate Defendant Barrett’s last known address but does provide the name and address

of Defendant Barrett’s employer. [Id.].

       Generally, a plaintiff is responsible for effectuating service on each named Defendant

within the time frame set forth in Fed. R. Civ. P. 4(m), and failure to do so renders the action

subject to dismissal. However, if an incarcerated plaintiff proceeding in forma pauperis provides

the Marshals Service sufficient information to identify the defendant, the Marshals Service’s

failure to complete service will constitute good cause under Rule 4(m) if the defendant could have

been located with reasonable effort. See Graham v. Satkoski, 51 F.3d 710, 713 (7th Cir. 1995);

Greene v. Holloway, No. 99-7380, 2000 WL 296314, at *1 (4th Cir. Mar. 22, 2000) (where the

district court dismissed a defendant in a Section 1983 action based on the prisoner’s failure to
provide an address for service on a defendant who no longer worked at the sheriff’s office,

remanding so the district court could “evaluate whether the marshals could have served

[Defendant] with reasonable effort”).

       Here, despite that requests for waivers of service were submitted to the NCDPS, no waivers

from Defendants Barrett or Hooks were obtained. As such, it does not appear that these Defendants

actually ever received service of process. With the additional information supplied for service on

Defendants Barrett and Hooks, the U.S. Marshal is hereby ordered to use reasonable efforts to

locate and obtain service on these Defendants in accordance with Rule 4.

       To that end, the Court will direct the Clerk of Court to provide a copy of Docket No. 42 to

the U.S. Marshal for its eyes only for the sole purpose of serving Defendants Barrett and Hooks.

       IT IS, THEREFORE, ORDERED that:

       (1) The Clerk of Court will send a copy of this Order and Docket No. 42 to the U.S.

           Marshals Service.

       (2) The U.S. Marshal shall use reasonable efforts to locate and obtain service on

           Defendants Barrett and Hooks in accordance with Rule 4.


                                              Signed: June 18, 2019




                                                2
